
	
		II
		111th CONGRESS
		1st Session
		S. 1227
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2009
			Mr. DeMint (for himself,
			 Mr. Wicker, Mr.
			 Bunning, and Mr. Vitter)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the National Labor Relations Act to protect
		  employer rights.
	
	
		1.Short titleThis Act may be cited as the
			 Truth in Employment Act of
			 2009.
		2.FindingsCongress finds that:
			(1)An atmosphere of
			 trust and civility in labor-management relationships is essential to a
			 productive workplace and a healthy economy.
			(2)The tactic of
			 using professional union organizers and agents to infiltrate a targeted
			 employer's workplace, a practice commonly referred to as
			 salting, has evolved into an aggressive form of harassment not
			 contemplated when the National Labor Relations Act was enacted and threatens
			 the balance of rights which is fundamental to the system of collective
			 bargaining of the United States.
			(3)Increasingly,
			 union organizers are seeking employment with nonunion employers not because of
			 a desire to work for such employers but primarily to organize the employees of
			 such employers or to inflict economic harm specifically designed to put
			 nonunion competitors out of business, or to do both.
			(4)While no employer
			 may discriminate against employees based upon the views of employees concerning
			 collective bargaining, an employer should have the right to expect job
			 applicants to be primarily interested in utilizing the skills of the applicants
			 to further the goals of the business of the employer.
			3.PurposesThe purposes of this Act are—
			(1)to preserve the
			 balance of rights between employers, employees, and labor organizations which
			 is fundamental to the system of collective bargaining of the United
			 States;
			(2)to preserve the
			 rights of workers to organize, or otherwise engage in concerted activities
			 protected under the National Labor Relations Act; and
			(3)to alleviate
			 pressure on employers to hire individuals who seek or gain employment in order
			 to disrupt the workplace of the employer or otherwise inflict economic harm
			 designed to put the employer out of business.
			4.Protection of
			 employer rightsSection 8(a)
			 of the National Labor Relations Act (29 U.S.C. 158(a)) is amended by adding
			 after and below paragraph (5) the following:
			
				Nothing
				in this subsection shall be construed as requiring an employer to employ any
				person who seeks or has sought employment with the employer in furtherance of
				other employment or agency
				status..
		
